DIETZ, Judge, concurring.
I would deny the petition for a writ of certiorari. As this Court has observed, "[a] writ of certiorari is not intended as a substitute for a notice of appeal. If this Court routinely allowed a writ of certiorari in every case in which the appellant failed to properly appeal, it would render meaningless the rules governing the time and manner of noticing appeals." State v. Bishop , --- N.C. App. ----, ----, 805 S.E.2d 367, 369 (2017).
To prevent the unrestrained use of the writ of certiorari, our Supreme Court has held that "[a] petition for the writ must show merit or that error was probably committed below." State v. Grundler , 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959). For the reasons stated in the majority opinion, Parker has not made this showing and thus is not entitled to review by writ of certiorari.